                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                                      Plaintiff,
                                                                     CASE NO. 1:17-CV-70
       v.

WAL-MART STORES EAST, LP,

                                      Defendant.


                      EEOC’S REVISED PROPOSED VERDICT FORM



Failure to Accommodate Claim

       Question 1: During the period November 2014 to July 10, 2015, was Marlo Spaeth a

qualified individual with a disability?

       ANSWER: Yes ____________               No ____________

       If you answered “Yes” to Question 1, then go to Question 2. If you answered “No” to

Question 1, go to Question 5.



       Question 2: During the period November 2014 to July 10, 2015, was Walmart aware

that Marlo Spaeth needed an accommodation?

       ANSWER: Yes ____________               No ____________

       If you answered “Yes” to Question 2, then go to Question 3. If you answered “No” to

Question 2, go to Question 5.




        Case 1:17-cv-00070-WCG Filed 07/14/21 Page 1 of 4 Document 231
       Question 3: During the period November 2014 to July 10, 2015, would providing Marlo

Spaeth an accommodation pose an undue hardship to Walmart’s business?

       ANSWER: Yes ____________             No ____________

       If you answered “Yes” to Question 3, then go to Question 5. If you answered “No” to

Question 3, go to Question 4.



       Question 4: During the period November 2014 to July 10, 2015, did Walmart fail to

provide Marlo Spaeth with a reasonable accommodation?

       ANSWER: Yes ____________             No ____________

       Go to Question 5.



Termination Claim

       Question 5: At the time of her discharge from Walmart, was Marlo Spaeth a qualified

individual with a disability?

       ANSWER: Yes ____________             No ____________

       If you answered “Yes” to Question 5, then go to Question 6. If you answered “No” to

Question 5, go to Question 7.



       Question 6: Did Walmart violate the Americans with Disabilities Act by terminating

Marlo Spaeth because of her disability or because of the need to accommodate her disability?

       ANSWER: Yes ____________             No ____________

       Go to question 7.




                                      2
        Case 1:17-cv-00070-WCG Filed 07/14/21 Page 2 of 4 Document 231
Failure to Rehire or Reinstate Claim

       Question 7: At the time Walmart was asked to rehire or reinstate Marlo Spaeth, was Ms.

Spaeth a qualified individual with a disability?

       ANSWER: Yes ____________               No ____________

       If you answered “Yes” to Question 7, then go to Question 8. If you answered “No” to

Question 7, go to the Damages Section, below.



       Question 8: Did Walmart violate the Americans with Disabilities Act by failing to rehire

or reinstate Marlo Spaeth because of her disability or because of the need to accommodate her

disability?

       ANSWER: Yes ____________               No ____________

       Go to the Damages Section, below.



Damages Section

       If you answered “No” to all three of Questions 4, 6, and 8, go to the Signature Section

below and have the Presiding Juror sign and date this verdict form.

       If you answered “Yes” one or more of Questions 4, 6, and 8, go to Question 9.



       Question 9: What sum of money will fairly and reasonably compensate Marlo Spaeth for

her emotional pain and mental anguish?

       ANSWER: $________________________

       Go to Question 10.




                                      3
        Case 1:17-cv-00070-WCG Filed 07/14/21 Page 3 of 4 Document 231
       Question 10: What amount, if any, do you award as punitive damages?

       ANSWER: $________________________

       Go to the Signature Section below and have the Presiding Juror sign and date this

verdict form.




SIGNATURE SECTION:

Dated at Green Bay, Wisconsin, this ____ day of July, 2021.



                                                   Jury Foreperson




                                      4
        Case 1:17-cv-00070-WCG Filed 07/14/21 Page 4 of 4 Document 231
